                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

LAMAR C. CHAPMAN, III                                                      PLAINTIFF
Reg # 16900-424


v.                               CASE NO. 2:19-CV-00064 BSM

THOMAS J. SCARANTINO,
Complex Warden, FCC-Butner,
North Carolina                                                           DEFENDANT

                                              ORDER

         Having reviewed the proposed findings and recommendations (“RD”) of Magistrate

Judge J. Thomas Ray [Doc. No. 20] and the entire record, de novo, the RD is adopted. This

case is dismissed without prejudice, pursuant to Local Rule 5.5(c)(2) and Federal Rule of

Civil Procedure 41(b). Chapman’s pending motions [Doc. Nos. 18 & 24] are denied as

moot.1

         IT IS SO ORDERED this 27th day of March 2020.


                                                      UNITED STATES DISTRICT JUDGE




         1
             President Obama did not appoint me.
